Citation Nr: 1511100	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a thoracic and lumbar spine disorder, to include as secondary to a service-connected disability.
 
2. Entitlement to service connection for a cervical spine disorder, including fibrositis and osteoarthritis of the cervical spine, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel







INTRODUCTION

The Veteran had active military service from December 1952 to October 1954. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

 The claim of entitlement to service connection for a cervical spine disorder was initially a claim to reopen a previously denied issue.  In a decision issued in December 2007, the Board reopened and remanded the claim.  In a February 2012 decision, the Board, in relevant part, denied service connection for a thoracic and lumbar spine disorder, and a cervical spine disorder, including secondary to service connected disability.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand, the parties agreed that a vacate of the Board's February 2012 denial of these issues was warranted to accord VA the opportunity to attempt to obtain outstanding X-ray evidence that may be available.  Thereafter, in an April 2014 Order, the Court granted the parties' motion, vacated that portion of the Board's February 2012 that denied these claims, and remanded the matter to the Board.  In October 2014, the Board remanded the claims for further evidentiary development.  

In the February 2012 decision, the Board additionally remanded a claim for service connection for sinusitis and the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).  In May 2013, the Board reopened the Veteran's claim for service connection for a balance disorder and granted service connection for vertigo; and again remanded the claim for service connection for sinusitis for further development.  In an October 2013 rating decision, the RO granted service connection for sinusitis.  Accordingly, these issues are no longer before the Board and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed above, in the April 2014 Joint Motion for Remand, the parties agreed that a vacate of the Board's February 2012 denial of these service connection claims was warranted to accord VA the opportunity to attempt to obtain outstanding X-ray evidence that may be available.  

In the October 2014 remand, the Board specifically directed the RO to request information from the Veteran and make an attempt to obtain the X-ray evidence.  In a letter dated November 25, 2014, the RO asked the Veteran to provide the names of the facilities that he attended for the X-rays.  In a supplemental statement of the case dated December 29, 2014, the RO continued the denial of the claims, noting that "[a]s of the date of this decision, we have not received any additional information from you which would allow us to obtain the identified treatment records."  

However, a review of the Veteran's electronic records shows that he submitted a response dated December 11, 2014, and received by VA on December 13, 2014.  Specifically, he reported that the 1954 X-rays were taken at a Veterans Administration Hospital at 252 7th Avenue, New York, New York, and that the 1977 X-rays were taken at a VA facility in Montrose New York.  Notably, this statement from the Veteran was not referenced in the December 2014 supplemental statement of the case, so the Board finds that it must assume that it was not reviewed, considered or acted upon.  Since the Veteran responded to the request for information, VA has a duty to attempt to locate and obtain the missing VA records in accordance with the Board's October 2014 directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain X-rays and X-ray reports from VA facilities dated October 18, 1954, and April 8, 1977 and referred to in the September 1977 letters from the Dr. Riner at the locations indicated by the Veteran in his December 2014 response.  All attempts to locate these records should be detailed in the record.  If it is determined that the reports are unavailable, that fact should be so certified.  The Veteran should also be provided another opportunity to submit these records if they are in his possession. 

2.  After this development has been completed to the extent possible, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

